Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 1 of 22 PageID #:
                                  6231




                        EXHIBIT 4
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 2 of 22 PageID #:
                                  6232
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 3 of 22 PageID #:
                                  6233
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 4 of 22 PageID #:
                                  6234
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 5 of 22 PageID #:
                                  6235
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 6 of 22 PageID #:
                                  6236
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 7 of 22 PageID #:
                                  6237
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 8 of 22 PageID #:
                                  6238
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 9 of 22 PageID #:
                                  6239
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 10 of 22 PageID #:
                                   6240
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 11 of 22 PageID #:
                                   6241
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 12 of 22 PageID #:
                                   6242
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 13 of 22 PageID #:
                                   6243
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 14 of 22 PageID #:
                                   6244
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 15 of 22 PageID #:
                                   6245
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 16 of 22 PageID #:
                                   6246
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 17 of 22 PageID #:
                                   6247
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 18 of 22 PageID #:
                                   6248
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 19 of 22 PageID #:
                                   6249
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 20 of 22 PageID #:
                                   6250
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 21 of 22 PageID #:
                                   6251
Case 4:18-cv-00442-ALM-CMC Document 132-5 Filed 05/08/20 Page 22 of 22 PageID #:
                                   6252
